ORDER
PER CURIAM:
Appellant Ashley Stewart asserted tort claims against Respondent Stephanie Entertainment, Inc. and professional athlete Larry Johnson stemming from an assault committed by Johnson in a nightclub operated by Stephanie Entertainment. Stewart settled with Johnson before trial, and dismissed him from the litigation. A jury awarded Stewart compensatory damages of $70,000 against Stephanie Entertainment. After the verdict was entered, Stephanie Entertainment filed a Motion for Set Off and Credit, seeking a reduction of the verdict for the amount of Johnson’s settlement payment under § 537.060, RSMo. The circuit court granted Stephanie Entertainment’s motion, which had the effect of completely extinguishing Stephanie Entertainment’s liability on the verdict. *908Stewart appeals. We affirm. Rule 84.16(b)..